Citation Nr: 0310813	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to residuals of left ankle sprain.  

2.  Entitlement to service connection for bilateral knee 
disabilities secondary to residuals of left ankle sprain.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to March 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 1997, the 
Board remanded to the RO the issues of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for bilateral knee 
disabilities and the issue of entitlement to service 
connection for low back disability secondary to residuals of 
a left ankle sprain.  At the same time, the Board granted 
service connection for PTSD.  

While the case was in remand status, the RO assigned an 
initial 10 percent rating for PTSD, and the veteran disagreed 
with that rating.  Subsequently, the RO increased the initial 
rating to 30 percent for PTSD, and the veteran continued his 
appeal, placing that issue before the Board.  The RO sent the 
case, including that issue and the issues pertaining to 
bilateral knee disabilities and low back disability, to the 
Board in December 1999.  

In a decision dated in January 2000, the Board determined 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for bilateral 
knee disabilities secondary to service-connected left ankle 
disability and reopened the claim, but denied it on the 
merits.  In the same decision, the Board denied entitlement 
to service connection for low back disability secondary to 
service-connected left ankle disability and entitlement to 
service connection for bilateral knee disabilities secondary 
to service-connected left ankle disability.  

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 order, the Court granted a joint motion for 
remand and vacated that part of the Board decision that 
denied service connection for low back disability secondary 
to service-connected left ankle disability, service 
connection for bilateral knee disabilities secondary to 
service-connected left ankle disability and entitlement to an 
initial rating in excess of 30 percent for PTSD.  The case 
was thereafter returned to the Board for appropriate action 
and readjudication of the veteran's claims.  

On review of the record, the Board notes that on a VA Form 
21-4138 received at the RO in February 2002, the veteran 
filed a claim for service connection for diabetes mellitus, 
which he argued should be granted on a presumptive basis as 
he had active service during the Vietnam war.  It appears 
that the RO has undertaken some development with respect to 
this claim, but that no decision has yet been made.  It is 
referred to the RO for action as appropriate.  


REMAND

In February 2002, the veteran's representative requested 
additional development be undertaken with respect to the 
veteran's claims pertaining to secondary service connection 
for low back disability, secondary service for bilateral knee 
disabilities and an initial rating in excess of 30 percent 
for PTSD.  In March 2002, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
development of the veteran's claims.  As part of that 
development, in a letter dated in June 2002, the Board 
requested that the veteran identify health care providers and 
provide authorization forms so that the Board could request 
identified medical records.  The Board informed the veteran 
that if he wished to do so, he could contact the health care 
providers and tell them to send their records to the Board.  
In the letter, the Board requested that the veteran complete 
the enclosed forms as soon as possible, preferably within 30 
days of the date of the letter.  

Since that time, evidence added to the record includes VA 
outpatient records and examination reports as well as 
clinical records from the veteran's private physician, J. 
Richard Jackson, M.D.  Review of those records shows that in 
a note dated in July 2002 Dr. Jackson indicated that he 
dictated a letter to VA at that time concerning the veteran's 
back and knees.  Such a letter is not currently in the claims 
file, and as it could be relevant to the veteran's claims, it 
should be obtained, if possible.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  



Accordingly, the case is REMANDED to the RO for the 
following.  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Waco, Texas, for any treatment 
for PTSD, low back disability or 
bilateral knee disabilities during the 
period of May 2002 to the present.  This 
should include, but not be limited to, 
hospital summaries, reports of imaging 
studies (X-rays, MRI, CT), and outpatient 
treatment records, including mental 
health clinic records.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers 
from which he has received treatment for 
PTSD from June 1992 to the present.  He 
should also be requested to identify the 
names, addresses and approximate dates of 
treatment for all health care providers 
who have at any time told him that he has 
low back disability or bilateral knee 
disabilities that were caused or made 
chronically worse by his left ankle 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
identified records that have not been 
secured previously.  In any event, the RO 
should, with authorization from the 
veteran, attempt to obtain and associate 
with the claims file a July 2002 letter 
to VA pertaining to the veteran's low 
back and bilateral knee disabilities from 
J. Richard Jackson, M.D., 2201 MacArthur, 
Waco, TX 76708.  The veteran should be 
advised that he has a year from date of 
notice to submit the requested 
information and evidence.  With respect 
to this development request, reasonable 
efforts to document the action taken 
should be made and any lack of response 
or failure to cooperate should be clearly 
documented in the record.  

3.  The RO must review the claims file 
and ensure that all other notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case 
addressing all evidence added to the 
record since the RO last addressed the 
claims.  The veteran and his 
representative should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





